The record in this case contains a full transcript of all that occurred on the trial, including all questions and answers in full, and every word spoken by the attorneys and the trial judge during the trial. It is, therefore, manifest that there has been no bona fide effort to brief the evidence. No question is raised by the plaintiff in error which can be intelligently determined without reference to the evidence. This court has repeatedly held that, when there is no bona fide effort to brief the evidence, questions depending upon a consideration of the evidence will not be decided. See  Carmichael v. State, 111 Ga. 653 (36 S.E. 872);  American Standard Jewelry Co. v. Goodman, 127 Ga. 543,  544 (3) (56 S.E. 642); Anderson v. Daniel, 137 Ga. 635
(2) (73 S.E. 1051); Bishop v. Brown, 138 Ga. 738
(75 S.E. 1119); Bennett v. Carter, 168 Ga. 133
(147 S.E. 380); Murray v. Davidson, 174 Ga. 213 (162 S.E. 526). It follows that the judgment of the trial court must be affirmed.
Judgment affirmed. All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.
       No. 15928. SEPTEMBER 6, 1947. REHEARING DENIED OCTOBER 17, 1947.